In an action to recover damages for loss of property by fire, the plaintiff appeals from an order of the Supreme Court, Nassau County, entered August 14, 1964, which denied 'his motion: (a) to transfer the action from ithe District Court of Nassau 'County to the Supreme Court, Nassau ¡County; and (b) to amend the complaint so as to increase the *503damages demanded from $5,225 to $14,067. Order affirmed, without costs. The plaintiff is represented in the action by an attorney of record, Edmund F. Supple, Esq. Another attorney has made the application for relief herein. There is no authority for a party to be represented by more than one attorney in an action (CPLR 321, subd. [a]; Jackson v. Trapier, 42 Mise 2d 139, 141; Batner v. Lehigh Val. B. B. Co., 26 Mise 2d 981, 982-983). To allow more than one attorney for a party in a single action would play havoc with the established responsibility in respect to professional representation in civil proceedings and in the processes of litigation. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.